Citation Nr: 1033622	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for patellofemoral 
syndrome of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1989 to August 1996, including service in the Persian Gulf 
War.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the Veteran's file.

In his substantive appeal, the Veteran raised the claim for a 
separate rating for his surgical scar, which is referred to the 
RO for appropriate action. 


FINDING OF FACT

Throughout the appeal period, the patellofemoral syndrome of the 
right knee has been manifested by flexion limited to 90 degrees 
with pain and extension limited to 10 degrees with pain without 
instability. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
patellofemoral syndrome of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2009).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2006 and in November 2008.  The VCAA 
notice included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
increased in severity and the effect that worsening has on  
employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable for the disability.  

As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of 
pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in September 
2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records as well as post-service VA treatment records.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on his behalf.  

VA has conducted medical inquiry in an effort to substantiate the 
claim for a higher rating by affording the Veteran VA 
examinations in March 2006 and in January 2009.  

Although the Veteran testified to increasing knee pain, he did 
not describe additional functional loss due to limitation of 
motion or to instability that would likely represented an 
increase to the next disability level, that is, a level higher 
than 20 percent based either on limitation of flexion or 
extension or on instability.  Therefore the statement of 
increased pain alone does not warrant a reexamination under 
38 C.F.R. § 3.327 as the entire record does not suggest that 
there has been material change in the disability, that is, an 
increase to the next disability level, or that the currently 
rating may be wrong.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 







REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).

Rating Criteria for the Knee 

The right knee disability is currently rated 20 percent under 
Diagnostic Code 5010 (arthritis) and Diagnostic Code 5260 
(limitation of flexion).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion for the specific joint involved.

Limitation of motion of the knee is rated under either Diagnostic 
Code 5260 (limitation of flexion) or Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned for 
each, that is, for limitation of flexion and for limitation of 
extension.

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero 
percent disabling, flexion limited to 45 degrees is 10 percent 
disabling, flexion limited to 30 degrees is 20 percent disabling, 
and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 5 degrees is 
zero percent disabling, extension limited to 10 degrees is 10 
percent disabling, extension limited to 15 degrees is 20 percent 
disabling, and extension limited to 20 degrees is 30 percent 
disabling.

Normal range of motion of the knee motion is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Rating factors for a disability of the knee include functional 
loss due to pain supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion, 
weakness, excess fatigability, incoordination, pain on movement, 
swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Also with any form of arthritis, painful 
motion is factor to be considered. 38 C.F.R. § 4.59.  

Another potentially applicable Diagnostic Code for the knee 
disability is Diagnostic Code 5257 (instability).  Under 
Diagnostic Code 5257, the criteria for 10 percent rating is 
either slight recurrent subluxation or slight lateral 
instability.  Moderate recurrent subluxation or moderate lateral 
instability is rated 20 percent disabling.  

Facts 

The service treatment records show that the Veteran injured his 
knee in a parachute jump.  After service in a rating decision in 
July 1997, the RO granted service connection for patellofemoral 
syndrome of the right knee and assigned a 10 percent rating.  In 
a rating decision in May 2000, the RO increased the rating to 20 
percent.  In October 2000, the Veteran had a realignment of the 
right patella with a tibial tubercle osteotomy. 

The Veteran filed the current claim for increase in October 2005, 
asserting that he had trouble walking, especially on stairs, and 
mowing his lawn.  He stated that he was told by a VA doctor that 
he was too young to have a knee replacement.

On VA examination in March 2006, the Veteran described continual 
right knee pain with weakness, stiffness, swelling, heat, and 
redness, as well as giving way, fatigability, and lack of 
endurance.  He did not experience locking.  He stated that 
steroid injections and physical therapy were of no benefit.  He 
complained of flare-ups of pain, during which it was painful to 
walk long distances or to climb stairs.  He did not describe 
subluxation or dislocation of the knee.  On physical examination, 
the motor and sensory functions were intact.  There was some 
effusion.  The patellar glide and patellar tilt were normal.  The 
ligaments were stable with testing.  For range of motion, flexion 
was to 120 degrees and extension was to 3 degrees with pain on 
repetition, but fatigue, weakness, or lack of endurance. 

In October 2006, the Veteran requested another VAexamination by a 
different examiner.

On VA examination in January 2009, the Veteran described daily 
knee pain, swelling, instability, and crepitus.  He stated that 
he was unable to run or to walk fast and that he had flare-ups 
about once a week.  On examination, there was no instability or 
crepitus.  Motor strength and the deep tendon reflexes were 
normal.  Flexion was to 90 degrees with pain and extension was to 
10 degrees with pain.  There were no additional limitations due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

In September 2009, the VA examiner submitted an addendum, noting 
that the X-ray findings were consistent with osteoarthritic 
degenerative changes in the right knee.



In March 2010, the Veteran testified that he was in constant 
pain.  He stated that the knee was unstable and the pain had 
increased since his last examination in January 2009.  He stated 
that he worked as teacher and a coach and his disability did not 
cause him to miss any work or adversely affect his work, because 
he was able to sit down in his job, but he was no longer able to 
demonstrate certain coaching moves because of his knee.  He also 
stated he had to make occasional stops when driving for long 
distances because of knee pain.

Analysis 

On VA examination in March 2006, flexion was to 120 degrees and 
extension was to 3 degrees with pain on repetition, but there was 
no fatigue, weakness, or lack of endurance.  On VA examination in 
January 2009, flexion was to 90 degrees with pain and extension 
was to 10 degrees with pain.  

Flexion limited to 120 degrees and flexion limited to 90 degrees 
with pain does not more nearly approximate or equate to flexion 
limited to 45 degrees, the criterion for a separate, 10 percent 
rating for limitation of flexion under Diagnostic Code 5260, 
considering functional loss due to pain, weakness, excess 
fatigability, swelling, deformity, atrophy, or painful movement, 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

Extension limited to 3 degrees and extension limited to 10 
degrees with pain does not more nearly approximate or equate to 
extension limited to 15 degrees, the criterion for a separate 
rating of 20 percent for limitation of extension under Diagnostic 
Code 5261, considering functional loss due to pain, weakness, 
excess fatigability, swelling, deformity, atrophy, or painful 
movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive 
motion.

On VA examination in March 2006 and on VA examination in January 
2009, the ligaments were stable with testing and there was no 
instability.  In the absence of evidence of subluxation or 
ligamentous laxity, the criteria for a separate compensable 
rating under Diagnostic Code 5257 have not been met.

Considering the criteria for separate ratings for limitation of 
flexion and of extension and for instability, the findings do not 
more nearly approximate or equate to a combined rating higher 
than the current 20 percent rating. 

Although the Board also finds the Veteran's statements and 
testimony about the degree of knee impairment to be credible, the 
objective findings on the most recent VA examination do not 
support a rating higher than the current 20 percent, considering 
separate ratings for limitation of flexion and of extension and 
for instability. 

Also in supplemental statement of the case, the current 20 
percent rating was attributed to limitation of flexion to 30 
degrees, which is a historical reference to the rating decision 
in July 2003, which adjudicated a previous claim for increase.  
Such limitation of flexion is not reflected at any point during 
the current appeal period. 

The Board has considered whether a staged rating is appropriate, 
but the criteria for a rating higher than 20 percent under 
Diagnostic Codes 5260, 5261, and 5257, have not been met at any 
time during the appeal period, and a staged rating is not 
warranted.

For reasons expressed, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.




There is a sequential three-step analysis to determine whether a 
case should be referred for extraschedular consideration.  Step 
one, is to determine whether the schedular rating adequately 
contemplates a claimant's disability picture. If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating is 
required.

If the schedular criteria do not contemplate the claimant's level 
of disability and symptomatology and the schedular criteria are 
therefore found to be inadequate, then step two is to determine 
whether the claimant's disability picture is exceptional with 
such related factors such as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular criteria.

If the disability picture meets the second step, then the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

Regarding the first step, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology, which is limitation of flexion and extension and 
functional loss due to pain, which is contemplated by the Rating 
Schedule under Diagnostic Codes 5260 and 5261, and the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In other 
words, the Veteran does not have any symptomatology not already 
contemplated by the Rating Schedule.











As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. 
App. 111 (2008).


ORDER

A disability rating higher than 20 percent for patellofemoral 
syndrome of the right knee is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


